Exhibit 99.3 Update to Chapter A (Description of Company Operations) To the Periodic Report for 2011 The information contained in this report constitutes a translation of the periodic report published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Update to Chapter A (Description of Company Operations) of the Periodic Report for 2011 Update to Chapter A (Description of Company Operations) 1 To the Periodic Report for 2011 ("Periodic Report") of “Bezeq “- The Israel Telecommunication Corporation Ltd. ("the Company") 1. Description of general development of the Bezeq Group's business Section 1.1 - Bezeq Group activities and business development Section 1.1.1 – General Beginning April 9, 2012, the Company holds all the shares of Walla!, further to the completion of a full tender offer for the shares of Walla! held by the public (regarding this, see update to Section 1.1.2). Following are details of the current holdings in the Company including fully diluted holdings, assuming exercise of all the options allotted to the Group’s employees and managers as at March 31, 2012 and May 7, 2012 Percentage of holdings Shareholders As at March 31, 2012 As at May 7, 2012 Fully diluted as at May 7, 20122 B Communications (through B Tikshoret) % % % The public % % % Section 1.1.2 - Mergers and acquisitions Concerning the full tender offer for Walla! shares - pursuant to publication of the full tender offer for the purchase of all the shares in Walla! held by shareholders from the public, on April 5, 2012 the tender offer was accepted by the majority stipulated in the Companies Law (of the number of shares offered for sale, 12,980,972 shares accounting for 28.45% of the share capital of Walla!, notice of acceptance was received for 11,371,893 shares, accounting for 24.92% of the share capital of Walla!), and accordingly all the shares of Walla! that were held by the public were acquired, so that subsequent to the acquisition and beginning April 15, 2012, Walla! was delisted from the Tel Aviv Stock Exchange and became a private company wholly owned by the Company. Regarding this, also see Note 4.1 to the Company's consolidated financial statements for the period ended March 31, 2012. Section 1.4 - Distribution of dividends Section 1.4.2 - Distribution of a dividend On April 24, 2012, the General Meeting of the Company's shareholders (further to a recommendation of the Board of Directors from March 14, 2012), approved the distribution of a cash dividend to the Company's shareholders in the total sum of NIS 1,074 million, which on the determining date for the distribution (May 4, 2012) amounts NIS 0.3951788 per share and 39.51788% of the Company's issued and paid-up share capital. The dividend will be paid on May 21, 2012. Together with this distribution, the third portion of the special distribution, in the amount of NIS 500 million, will be paid, which on the determining date for the distribution (May 4, 2012) amounts NIS 0.1839752 per share and 18.39752% of the Company's issued and paid-up share capital (regarding this, also see the update to Section 1.4.3). The outstanding distributable profits at the reporting date amount NIS 582 million.3. 1 The update is pursuant to Article 39A of the Securities regulations (Periodic and Immediate Reports), 5730-1970, and includes material changes or innovations that have occurred in the corporation in any matter which must be described in the periodic report. The update relates to the Company's periodic report for the year 2011 and refers to the section numbers in Chapter A (Description of Company Operations) in the said periodic report. 2 The calculation of full dilution assumes that all the allotted options will be exercised into shares. In view of the mechanism of net exercise of stock appreciation rights in the plan for managers and senior employees of the Group from November 2007 and the employee stock option plan (2010) this assumption is only theoretical, since in practice, the recipients exercising the stock options, will not be allotted all the shares deriving from them, but only shares of an amount that reflects the financial benefit embedded in the stock options. 3 Subject to complying with the distribution tests. 1 Update to Chapter A (Description of Company Operations) of the Periodic Report for 2011 Section 1.4.3 - Distribution that is not in compliance with the earnings test On March 29, 2012 and on April 4, 2012, two objections were filed in the Economic Department of the Tel Aviv District Court to the continuation of payments in respect of the distribution which is not in compliance with the earnings test that was approved by the same court on March 31, 2011. The motions were filed by two holders of Debentures (Series 5) of the Company who had also filed a similar objection in 2011 and an application to be included therein as detailed in the Periodic Report for 2011. The Company submitted its response to the objections, rejecting the arguments detailed in the objections, and requesting the court to dismiss the objections in limine and in substance. Subsequently, there were evidentiary hearings and closing arguments. At the publication date of this report, a ruling on this case has not yet been handed down. Section 1.5 - Financial information concerning Bezeq Group's operations Section 1.5.4 - Principal results and operational data A. Bezeq Fixed Line (the Company's operations as a domestic carrier) Q1 2012 Q4 2011 Q3 2011 Q2 2011 Q1 2011 Revenues (NIS millions) Operating profit (NIS millions) Depreciation and amortization (NIS millions) (EBITDA) ((NIS millions) Net profit (NIS millions) Cash flow from operating activities (NIS millions) Payments for investments in property, plant & equipment and intangible assets (NIS millions) (6) Proceeds from sale of property, plant & equipment and intangible assets (NIS millions) (6) 46 40 68 48 72 Free cash flow (NIS millions) (1) No. of active subscriber lines at end of period (NIS thousands) (2) Average monthly revenue per line (NIS) (ARPL)(3) 74 70 78 77 79 No. of outgoing minutes (millions) No. of incoming minutes (millions) No. of internet subscribers at end of period (thousands) (2) % of subscribers using NGN services out of total Internet subscribers connected to the NGN network (%)(4) 58
